


EXHIBIT 10.11




LEASE AGREEMENT


THIS LEASE AGREEMENT (the "Lease") is made and entered into this 22nd of May,
2012 (the "Effective Date"), between 150 Northwest Point LLC, a Delaware limited
liability company ("Landlord"), and American Service Insurance Company, Inc., an
Illinois corporation ("Tenant").


WITNESSETH:


1. Leased Premises, Shared Areas and Term


A. Leased Premises.


In consideration of the obligation of Tenant to pay rent as herein provided, and
in consideration of the other terms, provisions, and covenants hereof, Landlord
hereby demises and Leases to Tenant, and Tenant hereby accepts and Leases from
Landlord, the following described space, to wit: approximately 30,552 rentable
square feet as shown and outlined on the plan attached hereto as Exhibit A (the
"Leased Premises") on the third floor, located in the building commonly known as
150 Northwest Point Boulevard (the "Building"), situated on the real property
described in Exhibit B attached hereto (the "Property") which is part of a
development in the Park at Northwest Point, Elk Grove Village, Illinois (the
"Development"). The Leased Premises shall be occupied and used exclusively for
general office purposes and for legal purposes incidental thereto and shall not
be used for any other purpose.


B. Shared Areas.


Tenant shall have the right to use certain Shared Areas (as hereinafter defined)
upon reasonable notice to Landlord, but only to the extent Landlord keeps in
place said Shared Areas in the Building and subject to terms and conditions
contained herein. "Shared Areas" shall mean those certain areas on the first
floor of the Building as may be designated from time to time by Landlord for
Tenant's shared use, which as of the Effective Date shall include one conference
room, a training room, two smaller training areas, the deli area, a mailroom,
and a restroom/shower/locker areas, all as located on the first floor of
Building. Landlord may remove any areas from the Shared Areas upon written
notice to Tenant, provided that Tenant shall be entitled to use the deli area to
satisfy its obligations under the Deli Contract (as hereinafter defined) until
the Contract Assumption Date. Furthermore, Tenant's right to use the conference
room, training room and training areas or any similar areas as may be designated
by Landlord, shall be subject to the following conditions: (i) Tenant shall have
requested use of such area by delivering written notice to Landlord within a
reasonable period in advance of the date Tenant requested to use such area, (ii)
such requested area shall not be reserved by Landlord or another tenant at such
time or otherwise needed by Landlord at such time, and (iii) Tenant shall clean
such area after its use and repair any damage to the area, furnishing or other
personal property located therein to a condition that existed prior to Tenant's
use of such area.


Tenant agrees to continue maintain the Food Services Management Agreement dated
January 1, 2012 by and between Tenant and Aramark Corporation for the operation
of the deli on the first floor of the Building (the "Aramark Contract") at
Tenant's sole cost and expense from the Effective Date until such date (the
"Contract Assumption Date") which is the earlier to occur of (a) the date
Landlord moves a substantial portion of its business operations to the Building,
or (b) December 31,2012. Upon the Contract Assumption Date, Tenant shall assign
and Landlord agrees to assume the Aramark Contract, provided that Tenant is not
in default under any of the terms of the Aramark Contract. Notwithstanding the
foregoing, Landlord shall have the right to terminate Aramark Contract at
anytime after the Contract Assumption Date. For the purposes of this paragraph a
"substantial portion" shall mean more than 200 employees. During the term of the
Aramark Contract or any replacement contract for deli services at the Building
(collectively, the "Deli Contract"), Landlord, Tenant and any other tenants in
the Building that utilize the food services provided under the Deli Contract
(the "Participating Tenants") shall share in the monthly costs of the Deli
Contract (the "Shared Deli Contract Costs") incurred by (y) Tenant up and until
and Contract Assumption Date and (z) Landlord from and after the Contract
Assumption Date in accordance with the terms of this paragraph, unless such
costs are a result of a default by Landlord or Tenant, which costs shall paid
solely by the party that caused




--------------------------------------------------------------------------------




any such default thereunder. Landlord's share of the Shared Deli Contract Costs
shall be equal to the percentage calculated by dividing number of employees of
Landlord in occupancy of the Building on the first day of the month for which
the Shared Deli Contract Costs are incurred by the total number of employees of
Landlord, Tenant and Participating Tenants that are in occupancy on the first
day of the same month. Tenant's share of the Shared Deli Contract Costs shall be
equal to the percentage calculated by dividing number of employees of Tenant in
occupancy of the Building on the first day of the month for which the Shared
Deli Contract Costs are incurred by the total number of employees of Landlord,
Tenant and the Participating Tenants that are in occupancy of the Building on
the first day of the same month. The party that is then responsible for the
payment of the Share Deli Contract Costs shall timely pay the same and shall
send a copy of the invoice to the other party, which shall pay its percentage
share of the Shared Deli Contract Costs within fifteen (15) days after receipt
of the invoice for the same. Landlord or Tenant within five (5) days after the
request of the other shall advise the requesting party of the total number of
its employees that are in occupancy of the Building on the first day of the
month in question. The party responsible for paying the Shared Deli Contract
Costs shall also make arrangements to obtain headcount information from the
Participating Tenants.


C. Term.


TO HAVE AND TO HOLD the same for a term of sixty (60) months commencing on the
Effective Date, and ending on the date five (5) years after the Effective Date
("Term") unless terminated or extended pursuant to any provision hereof. Tenant
acknowledges that no representations as to the repair of the Leased Premises,
nor promises to alter, remodel or improve the Leased Premises have been made by
Landlord, unless such are expressly set forth in this Lease.


D. Moving Allowance.


On the Effective Date, Landlord shall pay Tenant $7,670 as a cash moving
allowance. Within fifteen (15) days after Tenant's receipt of Landlord's written
notice, Tenant agrees to move all equipment, furnishing and other personal
property from the first floor mail and copy center to the Leased Premises.
Tenant shall repair any damage to the Building caused by moving such equipment.


E. Condition of Leased Premises.


The taking of possession by Tenant shall be deemed conclusively to establish
that the Building, other improvements, and the Leased Premises are in good and
satisfactory condition as of when possession was so taken (except for such items
as Landlord is permitted to complete at a later date, which items shall be
specified by Landlord to Tenant in writing).


2. Rent


A. Annual Rent and Security Deposit.


i.     Tenant agrees to pay to Landlord for the Leased Premises in lawful money
of the United States rent for the first twelve (12) months of the Term equal
annual rent equal to $641,592 ("Annual Rent"), (which is equal to $21.00 per
rentable square feet) payable in equal monthly installments, in advance, on the
first day of the month of each month of the Term, except that the monthly
installment which otherwise shall be due on the commencement date recited above,
shall be due and payable on the date hereof. Provided that Tenant's is not in
default of its obligations hereunder, the monthly rent for the first five (5)
months of the Term shall abate. Notwithstanding the foregoing, during such
abatement period, Tenant will be responsible for its share of electricity
pursuant to Paragraph 3 below and any Additional Rent (as hereinafter defined)
as may be due during such period. Beginning with the sixth (6th) month of the
Term, each monthly installment shall be due and payable without demand on or
before the first day of each calendar month succeeding the commencement date;
further provided, that the rental payment for any fractional calendar month at
the commencement or end of the Lease term shall be prorated. The Annual Rent
shall increase by three percent (3%) per year on the first anniversary of the
Effective Date and on each such succeeding anniversary of the Effective Date
during the Term.






--------------------------------------------------------------------------------




ii. In addition, Tenant agrees to deposit with Landlord on the date hereof a
standby, irrevocable, transferable letter of credit in favor of Landlord, in
form and substance substantially similar to the form attached hereto as Exhibit
C and otherwise acceptable to Landlord, in the amount of $485,000 (the "Letter
of Credit"), issued by a U.S. financial institution reasonably acceptable to
Landlord, which shall be maintained for the duration of the lease or until such
earlier time as determined by Landlord in its sole discretion, it being
expressly understood and agreed that such deposit is not an advance rental
deposit or a measure of Landlord's damages in case of Tenant's default. The term
of the Letter of Credit should extend to the date which is 60 days of the
expiration of Term. Notwithstanding the foregoing, if for any reason the Letter
of Credit shall terminate prior to such time, Tenant shall deliver to Landlord a
replacement Letter of Credit at least thirty (30) days prior to the expiration
of the current Letter of Credit. Upon the occurrence of any event of default by
Tenant, Landlord may, from time to time, without prejudice to any other remedy
provided herein or provided by law, use such funds to the extent necessary to
make good any arrears of rent or other payments due to Landlord hereunder, and
any other damage, injury, expense or liability caused by any event of Tenant's
default; and Tenant shall deliver to Landlord on demand a new or re-issued
Letter of Credit in the full amount required hereby. In addition, if Tenant
fails to deliver to Landlord a replacement Letter of Credit at least thirty (30)
days prior to the expiration of the current Letter of Credit as required
hereunder, then Landlord shall be entitled to draw down the entire Letter of
Credit as a cash security deposit, held to secure Tenant's obligations under
this Lease.


In the event of a default resulting in Landlord drawing down on this letter of
credit, any remaining balance not required to remedy said default shall be
returned by Landlord to Tenant at such time after termination of this Lease when
Landlord shall have determined that all Tenant's obligations under this Lease
have been fulfilled.


Within thirty (30) days after Tenant's delivery of the Letter of Credit and an
invoice evidencing full payment of the cost of the same, Landlord shall pay to
Tenant an amount equal to the lesser of (i) one-half of the service fee charge
by the issuing bank for the issuance the Letter of Credit, or (i) six thousand
dollars ($6,000). Notwithstanding the foregoing, Landlord shall have the right
at any time by delivering written notice to Tenant, to permit Tenant to reduce
the total amount of the Letter of Credit to $320,796 and in such event,
Landlord's obligation to pay Tenant shall be reduced to an amount equal to the
lesser of (i) one-quarter of the service fee charge by the issuing bank for the
issuance the Letter of Credit, or (i) one thousand six hundred dollars ($1,600).


B. Additional Rent. "Additional Rent" shall mean any other amounts due by Tenant
to Landlord hereunder, including without limitation charges for Taxes, Operating
Costs, and Data Center Costs, payable pursuant to Sections 23, 24 and 25 hereof.
"Rent" shall mean Annual Rent and Additional Rent.


3. Electric Service


To the extent Tenant is not billed directly by a public utility, Tenant shall
pay, upon demand, as Additional Rent, for all electricity used by Tenant in the
Leased Premises for lighting, convenience outlets, and other direct uses, an
amount, as reasonably estimated by Landlord from time to time, which Tenant
would pay for such electricity if the same were separately metered to the Leased
Premises by the local electric utility provider(s) and billed to Tenant at such
utility provider(s)' then current rates. Initially, Tenant shall pay Tenant's
proportionate share (as defined in Section 21 hereof) of the total electrical
charges for the Building, provided that Landlord may (but shall have no
obligation to) (i) install a separate electric meter for all or any portion of
the Leased Premises and in such event Tenant shall pay metered amount directly
to the electric utility provider(s), or (ii) engage an MEP engineer or
electrical contractor ("Electrical Contractor") to determine Tenant's usage of
electricity and allocate Tenant's usage as a percentage of the total usage for
the portions of the Property on the same meter as Tenant, and Tenant shall pay
the percentage of total electricity charges as determined by the Electrical
Contractor. Tenant shall furnish, at its own expense, all electric light bulbs,
tubes and ballasts. Tenant will not without the written consent of Landlord use
any apparatus or device in the Leased Premises which will in anyway increase its
usage beyond the amount of electricity which Landlord determines to be
commercially reasonable for use of the Leased Premises as general office space,
nor connect with electric current (except through existing electrical outlets in
the Leased Premises) any apparatus or device for the purpose of using electric
current. If Tenant shall require electric current in excess of that which is
reasonably obtainable from existing electric outlets and normal for use of the
Leased Premises as general




--------------------------------------------------------------------------------




office space, then Tenant shall first procure the consent of Landlord (which
consent will not be unreasonably withheld). Tenant shall pay all costs of
installation of all facilities necessary to furnishing such excess capacity and
for such increased electricity usage. As used herein, "local utility provider"
shall include any and all public utility companies and/or private utility
providers (including resellers) that charge for providing electrical service to
the Building.


Interruptions of any service shall not be deemed an eviction or disturbance of
Tenants use and possession of the Leased Premises or any part thereof, or render
Landlord liable for damages by abatement of rent or otherwise or relieve Tenant
from performance of Tenant's obligations under this Lease.


4. Alterations


All improvements and alterations to the Leased Premises to be made by Tenant
shall be installed at the cost and expense of Tenant (which cost shall be
payable on demand by Landlord as additional rent), but only in accordance with
plans and specifications which have been previously submitted to and approved in
writing by Landlord, and only by Landlord or by contractors and subcontractors
approved in writing by Landlord (which approval shall not be unreasonably
withheld). In connection with any request for an approval of alterations by
Tenant, Landlord may retain the services of an architect and/or engineer and
Tenant shall reimburse Landlord for the reasonable fees of such architect and/or
engineer. All alterations, additions, improvements and partitions erected by
Tenant shall be and remain the property of Tenant during the term of this Lease
and Tenant shall, unless Landlord otherwise elects as hereinafter provided,
remove all alterations, improvements and partitions erected by Tenant made after
Lease Commencement and restore the Leased Premises to its original condition by
the date of termination of this Lease or upon earlier vacating of the Leased
Premises; provided, however, that, if at such time Landlord so elects, such
alterations, additions, improvements and partitions shall become the property of
Landlord as of the date of termination of this Lease or upon earlier vacating of
the Leased Premises and title shall pass to Landlord under this Lease as by a
bill of sale. All such removals and restoration shall be accomplished in a good
workmanlike manner by contractors approved in writing by Landlord so as not to
damage the primary structure or structural qualities of the Building. All
alterations, additions or improvements proposed by Tenant shall be constructed
in accordance with all governmental laws, ordinances, rules and regulations and
Tenant shall, prior to construction, provide such assurances to Landlord,
including but not limited to, waivers of lien, surety company performance bonds
and personal guaranties of individuals of substance, as Landlord shall require
to assure payment of the costs thereof and to protect Landlord against any loss
from any mechanics', laborers', materialmen's or other liens.


As of the Effective Date, Tenant shall be allowed to maintain its signage
located on the North side of the exterior of the building as well as interior
signs in the first and third floor lobbies, provided that (i) any and all costs
to maintain said signs will be paid solely by Tenant, and (ii) upon not less
than thirty (30) days notice, Tenant shall at its sole cost and expense remove
the exterior sign from the Building and repair any and all damage to the
Building caused by such removal. In the event Landlord is installing exterior
signage at the time it delivers notice to Tenant to remove its sign, Landlord
agrees to pay one-half of the cost of the lift required for the removal of
Tenant's sign. Upon the expiration of this Lease, any remaining signs will be
removed by Tenant at Tenant's sole expense and shall remain the property of
Tenant. Except as expressly set forth herein, Tenant shall have no right to
install any signage on the Property or the interior or exterior of the Building.


5. Service


A. Landlord agrees to furnish Tenant, while occupying the Leased Premises,
water, hot, cold and refrigerated, at those points of supply provided for
general use of tenants; heated and refrigerated air conditioning in season at
such times as Landlord normally furnishes these services to all tenants of the
Building (including 9 AM to 1 PM on Saturday), and at such temperatures and in
such amounts as are in accordance with any applicable statutes, rules or
regulations and are considered by Landlord to be standard, such service at other
times and on Saturday (except for 9 AM to 1 PM), Sunday, and holidays to be
optional on the part of Landlord (Landlord hereby reserves the right to charge
Tenant for any such optional service requested by Tenant on such basis as
Landlord, in its sole discretion, determines); janitor service to the Leased
Premises on weekdays other than holidays and such window washing as may from
time to time in Landlord's judgment be reasonably required; operatorless
passenger elevators for ingress and




--------------------------------------------------------------------------------




egress to the floor on which the Leased Premises are located, provided Landlord
may reasonably limit the number of elevators to be in operation on Saturdays,
Sundays, and holidays; but failure to any extent to furnish or any stoppage or
interruption of these defined services, resulting from any cause, shall not
render Landlord liable in any respect for damages to any person, property, or
business, nor be construed as an eviction of Tenant or work an abatement of
rent, nor relieve Tenant from fulfillment of any covenant or agreement hereof.
Should any equipment or machinery furnished by Landlord cease to function
properly, Landlord shall use reasonable diligence to repair the same promptly,
but Tenant shall have no claim for rebate of rent or damages on account of any
interruptions in service occasioned thereby or resulting therefrom. Whenever
heat generating machines or equipment are used by Tenant in the Leased Premises
which affect the temperature otherwise maintained by the air conditioning
equipment, Landlord reserves the right to install supplementary air conditioning
units in the Leased Premises (or for the use of the Leased Premises) and the
expense of such purchase, installation, maintenance, and repair shall be paid by
Tenant upon demand as additional rent. Tenant shall have access to the Building
and Premises seven (7) days a week, twenty four (24) hours a day, three hundred
sixty five (365) days a year, subject to the terms and conditions hereof.


6. Use of Premises


A. Tenant will not occupy or use, nor permit any portion of Leased Premises to
be occupied or used, for any business or purpose other than that described above
or for any use or purpose which is unlawful in part or in whole or deemed to be
disreputable in any manner, or extra hazardous on account of fire, nor permit
anything to be done which will render void or in any way increase the rate of
fire insurance on the Building or its contents, and Tenant, shall immediately
cease and desist from such use, paying all costs and expenses resulting
therefrom.


B. Tenant shall at its own cost and expense promptly obtain any and all licenses
and permits necessary for any permitted use. Tenant shall comply with all
governmental laws, ordinances and regulations applicable to the use and its
occupancy of the Leased Premises, and shall promptly comply with all
governmental orders and directives for the correction, prevention and abatement
of any violations or nuisances in or upon, or connected with, the Leased
Premises, all at Tenant's sole expense. If, as a result of any change in the
governmental laws, ordinances, and regulations, the Leased Premises must be
altered to lawfully accommodate Tenant's use and occupancy, such alterations
shall be made only with the consent of Landlord, but the entire cost shall be
borne by Tenant; provided, that, the necessity of Landlord's consent shall in no
way create any liability against Landlord for failure of Tenant to comply with
such laws, ordinances and regulations.


C. Tenant will maintain the Leased Premises (including all fixtures installed by
Tenant, water heaters within the Leased Premises and plate glass) in good
repair, reasonable wear and tear excepted, and in a clean and healthful
condition, and comply with all laws, ordinances, orders, rules, and regulations
(state, federal, municipal, and other agencies or bodies having any jurisdiction
thereof) with reference to condition, or occupancy of the Leased Premises. Any
repairs or replacements shall be with materials and workmanship of the same
character, kind and quality as the original. Tenant will not, without the prior
written consent of Landlord, paint, install lighting or decorations, or install
any signs, window or door lettering or advertising media of any type on or about
the Leased Premises.


D. Tenant will conduct its business and control its agents, employees and
invitees in such a manner as not to create any nuisance, nor interfere with,
annoy, or disturb other tenants or Landlord in the management of the Building.


E. Tenant shall pay upon demand as additional rent the full cost of repairing
any damage to the Leased Premises, Building or related facilities resulting from
and/or caused in whole or in part by the negligence or misconduct of Tenant, its
agents, servants, employees, patrons, customers, or any other person entering
upon the Development as a result of Tenant's business activities or resulting
from Tenant's default hereunder.


F. Tenant and Tenant's agents, employees, and invitees will comply fully with
all rules and regulations of the Development, the Building, parking area and
related facilities which Landlord may establish from time to time. Landlord
shall at all times have the right to change such rules and regulations or to
promulgate other rules and regulations in such reasonable manner as may be
deemed advisable for the safety, care, and cleanliness of the




--------------------------------------------------------------------------------




Building or the Development and for the preservation of good order therein.
Copies of all rules and regulations, changes, and amendments will be forwarded
to Tenant in writing and shall be carried out and observed by Tenant. Tenant
shall further be responsible for the compliance with such rules and regulations
by Tenant's employees, servants, agents and visitors.


G. Tenant shall have access to any parking spaces designated for the Building on
a first come, first service for its employees and invitees, provided that it
shall not be entitled to use more parking spots than Tenant's parking share (as
hereinafter defined). "Tenant's parking share" is the total number of parking
spots determined by dividing the square footage of the Leased Premises by 250
(which as of the date of the Lease equals 122 parking spots). Notwithstanding
the foregoing, Landlord shall have the right to designate certain parking spaces
for the exclusive use by Landlord, its employees and invitees, provided that if
Landlord designates more than twenty-five (25) parking spaces for its exclusive
use then Tenant shall be entitled to a number of reserved parking spaces equal
to Tenant's Share of Excess Reserved Spaces. "Tenant's Share of Excess Reserved
Space" shall mean a number of reserved parking spaces on the Property equal to
Tenant's proportionate share of the amount that Landlord's total number of
reserved parking spaces exceeds twenty-five (25).
H. At termination of this Lease, upon its expiration or otherwise, Tenant shall
deliver up the Leased Premises with all improvements located thereon (except as
herein provided) in good repair and condition, reasonable wear and tear
excepted, broom clean and free of all debris.


7. Inspections


Landlord shall have the right to enter the Leased Premises at any reasonable
time upon prior notice to Tenant (which may be oral notice), for the following
purposes: (i) to ascertain the condition of the Leased Premises; (ii) to
determine whether Tenant is diligently fulfilling Tenant's responsibilities
under this Lease; (iii) to clean and to make such repairs as may be required or
permitted to be made by Landlord under the terms of this Lease; or (iv) to do
any other act or thing which Landlord deems reasonable to preserve the Leased
Premises and the Building. During the six (6) months prior to the end of the
term hereof and at any time Tenant is in default hereunder, Landlord shall have
the right to enter the Leased Premises at any reasonable time during business
hours for the purpose of showing the premises. Tenant shall give written notice
to Landlord at least thirty (30) days prior to vacating and shall arrange to
meet with Landlord for a joint inspection of the Leased Premises. In the event
of Tenant's failure to give such notice or arrange such joint inspection,
Landlord's inspection at or after Tenant's vacating the Leased Premises shall be
conclusively deemed correct for purposes of determining Tenant's responsibility
for repairs and restoration.


8. Assignment and Subletting


A. Tenant shall not have the right to assign or pledge this Lease or to sublet
the whole or any part of the Leased Premises, whether voluntarily or by
operation of law, or permit the use or occupancy of the Leased Premises by
anyone other than Tenant, without the prior written consent of Landlord, and
such restrictions shall be binding upon any assignee or subtenant to which
Landlord has consented (which consent shall not be unreasonably withheld). In
the event Tenant desires to sublet the Leased Premises, or any portion thereof,
or assign this Lease, Tenant shall give written notice thereof to Landlord
within a reasonable time prior to the proposed commencement date of such
subletting or assignment, which notice shall set forth the name of the proposed
subtenant or assignee, the relevant terms of any sublease and copies of
financial reports and other relevant financial information of the proposed
subtenant or assignee. In no event may Tenant sublet, nor will Landlord consent
to any sublease of, all or any portion of the Leased Premises if the rent is
determined in whole or in part based upon the income or profits derived by the
sub-lessee (other than a rent based on a fixed percentage or percentages of
receipts or sales). Notwithstanding any permitted assignment or subletting,
Tenant shall at all times remain directly, primarily and fully responsible and
liable for the payment of the rent herein specified and for compliance with all
of its other obligations under the terms, provisions and covenants of his Lease.
Upon the occurrence of an "event of default" (as hereinafter defined), if the
Leased Premises or any part thereof are then assigned or sublet, Landlord, in
addition to any other remedies herein provided or provided by law, may, at its
option, collect directly from such assignee or subtenant all rents due and
becoming due to Tenant under such assignment or sublease and




--------------------------------------------------------------------------------




apply such rent against any sums due to Landlord from Tenant hereunder, and no
such collection shall be construed to constitute a novation or a release of
Tenant from the further performance of Tenant's obligations hereunder. Tenant
shall pay to Landlord, on demand, a reasonable service charge for the processing
of the application for the consent and for the preparation of the consent. Such
service charge shall be collectible by Landlord only where consent is granted by
Landlord.


B. In addition to, but not in limitation of, Landlord's right to approve of any
subtenant or assignee, Landlord shall have the option, in its sole discretion,
in the event of any proposed subletting or assignment, to terminate this Lease,
or in the case of a proposed subletting of less than the entire Leased Premises,
to recapture the portion of the Leased Premises to be sublet, as of the date the
subletting or assignment is to be effective. The option shall be exercised, if
at all, by Landlord giving Tenant written notice thereof within thirty (30) days
following Landlord's receipt of Tenant's written notice as required above. If
this Lease shall be terminated with respect to the entire Leased Premises
pursuant to this paragraph, the term of this Lease shall end on the date stated
in Tenant's notice as the effective date of the sublease or assignment as if
that date had been originally fixed in this Lease for the expiration of the term
hereof. If Landlord recaptures under this paragraph only a portion of the Leased
Premises, the rent during the unexpired term shall abate proportionately based
on the rent contained in this Lease as of the date immediately prior to such
recapture. Tenant shall, at Tenant's own cost and expense, discharge in full any
outstanding commission obligation on the part of Landlord with respect to this
Lease, and any commissions which may be due and owing as a result of any
proposed assignment or subletting, whether or not the Leased Premises are
recaptured pursuant hereto and rented by Landlord to the proposed tenant or any
other tenant. In the event of the recapture of a portion of the Leased Premises
by Landlord pursuant to the terms of this paragraph, Tenant shall pay all costs
associated with the separation of the recaptured premises from the portion not
recaptured, including, but without limitation, the cost of all demising
partitions, changes in lighting and HVAC distribution systems and all reasonable
architectural and/or engineering fees.


C. Any assignment or subletting by Tenant pursuant to subparagraph 8A of all or
any portion of the Leased Premises, or termination of the Lease for a portion of
the Leased Premises pursuant to subparagraph 8B, shall automatically operate to
terminate each and every right, option, or election, if any exist, belonging to
Tenant, including by way of illustration, but not limitation, any option to
expand its premises or to extend or renew the term of Tenant's Lease for all or
any portion of the Leased Premises -i.e. such rights and options shall cease as
to both space sublet or assigned and as to any portion of the original Leased
Premises retained by Tenant.


D. For the purposes of this Section 8 an assignment shall be deemed to include
(without limitation) (i) the sale or transfer of more than thirty-three percent
(33%) of the direct ownership interest of Tenant, (ii) the sale, assignment or
transfer of a substantial portion of the assets of Tenant, or (iii) any merger
or consolidation of Tenant with any entity, and shall require Landlord's consent
in accordance with subparagraph 8A hereof.


9. Fire and Casualty Damage


A. If the Building, improvements, or Leased Premises are rendered partially or
wholly untenantable by fire or other casualty, and if such damage cannot, in
Landlord's reasonable estimation, be materially restored within ninety (90) days
of such damage, then Landlord may, at its sole option, terminate this Lease as
of the date of such fire or casualty. Landlord shall exercise its option
provided herein by written notice within sixty (60) days of such fire or other
casualty. For purposes hereof, the Building or Leased Premises shall be deemed
"materially restored" if they are in such condition as would not prevent or
materially interfere with Tenant's use of the Leased Premises for the purpose
for which it was then being used.


B. If this Lease is not terminated pursuant to Paragraph 9A, then Landlord shall
proceed with all due diligence to repair and restore the Building, improvements
or Leased Premises, as the case may be (except that Landlord may elect not to
rebuild if such damage occurs during the last year of the term exclusive of any
option which is unexercised at the date of such damage).


C. If this Lease shall be terminated pursuant to this Paragraph 9, the term of
this Lease shall end on the date of such damage as if that date had been
originally fixed in this Lease for the expiration of the term hereof. If this
Lease shall




--------------------------------------------------------------------------------




not be terminated by Landlord pursuant to this Paragraph 9 and if the Leased
Premises is untenantable in whole or in part following such damage, the rent
payable during the period in which the Leased Premises is untenantable shall be
reduced to such extent, if any, as may be fair and reasonable under all of the
circumstances. In the event that Landlord should fail to complete such repairs
and material restoration within one hundred fifty (150) days after the date of
such damage, Tenant may at its option and as its sole remedy terminate this
Lease by delivering written notice to Landlord, whereupon the Lease shall end on
the date of such notice as if the date of such notice were the date originally
fixed in this Lease for the expiration of the term hereof; provided however,
that if construction is delayed because of changes, deletions, or additions in
construction requested by Tenant, strikes, lockouts, casualties, acts of God,
war, material or labor shortages, governmental regulation or control or other
causes beyond the reasonable control of Landlord, the period for restoration,
repair or rebuilding shall be extended for the amount of time Landlord is so
delayed.


In no event shall Landlord be required to rebuild, repair or replace any part of
the partitions, fixtures, additions and other improvements which may have been
placed in or about the Leased Premises by Tenant. Any insurance which may be
carried by Landlord or Tenant against loss or damage to the Building or Leased
Premises shall be for the sole benefit of the party carrying such insurance and
under its sole control.


D. Notwithstanding anything herein to the contrary, in the event the holder of
any indebtedness secured by a mortgage or deed of trust covering the Leased
Premises, Building or Property requires that any insurance proceeds be applied
to such indebtedness, then Landlord shall have the right to terminate this Lease
by delivering written notice of termination to Tenant within fifteen (15) days
after such requirement is made by any such holder, whereupon the Lease shall end
on the date of such damage as if the date of such damage were the date
originally fixed in this Lease for the expiration of the term hereof.


E. Each of Landlord and Tenant hereby releases the other from any and all
liability or responsibility to the other or anyone claiming through or under
them by way of subrogation or otherwise for any loss or damage to property
caused by fire, extended coverage perils, vandalism or malicious mischief,
sprinkler leakage or any other perils insured in policies of insurance covering
such property, even if such loss or damage shall have been caused by the fault
or negligence of the other party, or anyone for whom such party may be
responsible, including any other tenants or occupants of the remainder of the
Building in which the Leased Premises is located; provided, however, that this
release shall be applicable and in force and effect only to the extent that such
release shall be lawful at that time and in any event only with respect to loss
or damage occurring during such times as the releasor's policies shall contain a
clause or endorsement to the effect that any such release shall not adversely
affect or impair said policies or prejudice the right of the releasor to recover
thereunder and then only to the extent of the insurance proceeds payable under
such policies. Each Landlord and Tenant agrees that it will request its
insurance carriers to include in its policies such a clause or endorsement. If
extra cost shall be charged therefor, each party shall advise the other thereof
and of the amount of the extra cost, and the other party, at its election, may
pay the same, but shall not be obligated to do so. If such other party fails to
pay such extra cost, the release provisions of this paragraph shall be
inoperative against such other party to the extent necessary to avoid
invalidation of such releasor's insurance.


F. In the event of any damage or destruction to the Building or the Leased
Premises by any peril covered by the provisions of this Paragraph 9, Tenant
shall, upon notice from Landlord, remove forthwith, at its sole cost and
expense, such portion or all of the property belonging to Tenant or his
licensees from such portion or all of the Building or the Leased Premises as
Landlord shall request and Tenant hereby indemnifies and holds Landlord harmless
from any loss, liability, costs, and expenses, including attorney's fees,
arising out of any claim of damage or injury as a result of any alleged failure
to properly secure the Leased Premises prior to such removal and/or such
removal.


10. Liability


Landlord shall not be liable for and Tenant will indemnify and hold Landlord
harmless from any loss, liability, costs and expenses, including attorney's
fees, arising out of any claim of injury or damage on or about the Leased
Premises caused by the negligence or misconduct or breach of this Lease by
Tenant, its employees, subtenants, invitees or by any other person entering the
Leased Premises or the Building or Development under express or implied
invitation of Tenant or arising out of Tenant's use of the Leased Premises.
Landlord shall not be liable to Tenant or




--------------------------------------------------------------------------------




Tenant's agents, employees, invitees or any person entering upon the Development
in whole or in part because of Tenant's use of the Leased Premises for any
damage to persons or property due to condition, design, or defect in the
Building or its mechanical systems which may exist or occur, and Tenant assumes
all risks of damage to such persons or property. Landlord shall not be liable or
responsible for any loss or damage to any property or person occasioned by
theft, fire, act of God, public enemy, injunction, riot, strike, insurrection,
war, court order, requisition or order of governmental body or authority, or
other matter beyond control of Landlord, or for any injury or damage or
inconvenience, which may arise through repair or alteration of any part of the
Building, or failure to make repairs, or from any cause whatever except
Landlord's willful acts or gross negligence. Tenant shall procure and maintain
throughout the term of this Lease a commercial general liability policy of
insurance and a property policy of insurance, each in form and substance
satisfactory to Landlord, at Tenant's sole cost and expense, insuring both
Landlord and Tenant against all claims, demands or actions arising out of or in
connection with: (i) the Leased Premises; (ii) the condition of the Leased
Premises; (iii) Tenant's operations in and maintenance and use of the Leased
Premises; and (iv) Tenant's liability assumed under this Lease; the limits of
such policies to be in the amount of not less than $1,000,000 per occurrence and
$2,000,000 aggregate liability in respect of injury to persons (including death)
and in the amount of not less than $1,000,000 per occurrence and $2,000,000
aggregate in respect of property damage or destruction, including loss of use
thereof. Such policies shall be procured by Tenant from responsible insurance
companies satisfactory to Landlord. A certified copy of such policies (including
additional insured endorsements naming Landlord and any other designee of
Landlord as an additional insured), together with receipt evidencing payment of
the premium, shall be delivered to Landlord prior to the commencement date of
this Lease. Not less than thirty (30) days prior to the expiration date of such
policy, a certified copy of a renewal thereof (bearing notations evidencing the
payment of the renewal premium) shall be delivered to Landlord. Such policy
shall further provide that not less than thirty (30) days' written notice shall
be given to Landlord before such policy may be canceled or changed to reduce the
insurance coverage provided thereby.


11. Condemnation


A. If any substantial part of the Building, improvements, or Leased Premises
should be taken for any public or quasi-public use under governmental law,
ordinance or regulation, or by right of eminent domain, or by private purchase
in lieu thereof and the taking would prevent or materially interfere with the
use of the Building or Leased Premises for the purpose for which it is then
being used, this Lease shall terminate effective when the physical taking shall
occur in the same manner as if the date of such taking were the date originally
fixed in this Lease for the expiration of the term hereof.


B. If part of the Building, improvements, or Leased Premises shall be taken for
any public or quasi-public use under any governmental law, ordinance or
regulation, or by right of eminent domain, or by private purchase in lieu
thereof, and this Lease is not terminated as provided in the subparagraph above,
this Lease shall not terminate but the rent payable hereunder during the
unexpired portion of this Lease shall be reduced to such extent, if any, as may
be fair and reasonable under all of the circumstances and Landlord shall
undertake to restore the Building, improvements, and Leased Premises to a
condition suitable for Tenant's use, as near to the condition thereof
immediately prior to such taking as is reasonably feasible under all the
circumstances.


C. In the event of any such taking or private purchase in lieu thereof, Landlord
and Tenant shall each be entitled to receive and retain such separate awards
and/or portion of lump sum awards as may be allocated to their respective
interests in any condemnation proceedings; provided that Tenant shall not be
entitled to receive any award for Tenant's loss of its leasehold interest, the
right to such award being hereby assigned by Tenant to Landlord.


12. Holding Over


Tenant will, at the termination of this Lease by lapse of time or otherwise,
yield up immediate possession to Landlord. If Tenant retains possession of the
Leased Premises or any part thereof after such termination, then Landlord may,
at its option, serve written notice upon Tenant that such holding over
constitutes any one of (i) creation of a month to month tenancy, upon the terms
and conditions set forth in this Lease, or (ii) creation of a tenancy at
sufferance, in any case upon the terms and conditions set forth in this Lease;
provided, however, that the monthly rental (or daily rental under (ii) shall, in
addition to all other sums which are to be paid by Tenant hereunder, whether or
not as Additional




--------------------------------------------------------------------------------




Rent, be equal to one hundred fifty percent (150%) of the Rent being paid
monthly to Landlord under this Lease immediately prior to such termination
(prorated in the case of (ii) on the basis of a 365 day year for each day Tenant
remains in possession). If no such notice is served, then a tenancy at
sufferance shall be deemed to be created at the rent in the preceding sentence.
Tenant shall also pay to Landlord all damages sustained by Landlord resulting
from retention of possession by Tenant, including the loss of any proposed
subsequent tenant for any portion of the Leased Premises. The provisions of this
paragraph shall not constitute a waiver by Landlord of any right of re-entry as
herein set forth; nor shall receipt of any rent or any other act in apparent
affirmance of the tenancy operate as a waiver of the right to terminate this
Lease for a breach of any of the terms, covenants, or obligations herein on
Tenant's part to be performed.


13. Quiet Enjoyment


Landlord represents and warrants that it has full right and authority to enter
into this Lease and that Tenant, while paying the rental and performing its
other covenants and agreements herein set forth, shall peaceably and quietly
have, hold and enjoy the Leased Premises for the term hereof without hindrance
or molestation from Landlord subject to the terms and provisions of this Lease.
Landlord shall not be liable for any interference or disturbance by other
tenants or third persons, nor shall Tenant be released from any of the
obligations of this Lease because of such interference or disturbance.


14. Default


A. Tenant's Default. Tenant shall be in default under this Lease if:


i. Tenant shall fail to pay when or before due any sum of money becoming due to
be paid to Landlord hereunder, whether such sum be any installment of the rent
herein reserved, any other amount treated as additional rent hereunder, or any
other payment or reimbursement to Landlord required herein, whether or not
treated as additional rent hereunder, and such failure shall continue for a
period of five (5) days from the date such payment was due; or


ii. Tenant shall fail to comply with any term, provision or covenant of this
Lease other than by failing to pay when or before due any sum of money becoming
due to be paid to Landlord hereunder, and shall not cure such failure within
twenty (20) days (forthwith, if the default involves a hazardous condition)
after written notice thereof to Tenant; or


iii. Tenant shall abandon or vacate any substantial portion of the Leased
Premises and cease to pay rent; or


iv. Tenant shall fail to vacate the Leased Premises immediately upon termination
of this Lease, by lapse of time or otherwise, or upon termination of Tenant's
right to possession only; or


v. The leasehold interest of Tenant shall be levied upon under execution or be
attached by process of law or Tenant shall fail to contest diligently the
validity of any lien or claimed lien and give sufficient security to Landlord to
insure payment thereof or shall fail to satisfy any judgment rendered thereon
and have the same released, and such default shall continue for ten (10) days
after written notice thereof to Tenant; or


vi. Tenant shall become insolvent, admit in writing its inability to pay its
debts generally as they become due, file a petition in bankruptcy or a petition
to take advantage of any insolvency statute, make an assignment for the benefit
of creditors, make a transfer in fraud of creditors, apply for or consent to the
appointment of a receiver of itself or of the whole or any substantial part of
its property, or file a petition or answer seeking reorganization or arrangement
under the federal bankruptcy laws, as now in effect or hereafter amended, or any
other applicable law or statute of the United States or any state thereof; or


vii. A court of competent jurisdiction shall enter an order, judgment or decree
adjudicating Tenant a bankrupt, or appointing a receiver of Tenant, or of the
whole or any substantial part of its property, without the consent of Tenant, or
approving a petition filed against Tenant seeking reorganization or arrangement
of Tenant under the bankruptcy laws of the United States, as now in effect or
hereafter amended, or any state thereof, and such order,




--------------------------------------------------------------------------------




judgment or decree shall not be vacated or set aside or stayed within thirty
(30) days from the date of entry thereof.


B. Landlord's Remedies. Upon the occurrence of any of such events of default
described in Paragraph 14 hereof or elsewhere in this Lease, Landlord shall have
the option to pursue any one or more of the following remedies without any
notice or demand whatsoever:


i. Landlord may, at its election, terminate this Lease or terminate Tenant's
right to possession only, without terminating the Lease;


ii. Upon any termination of this Lease, whether by lapse of time or otherwise,
or upon any termination of Tenant's right to possession without termination of
the Lease, Tenant shall surrender possession and vacate the Leased Premises
immediately, and deliver possession thereof to Landlord, and Tenant hereby
grants to Landlord full and free license to enter into and upon the Leased
Premises in such event with or without process of law and to repossess Landlord
of the Leased Premises as of Landlord's former estate and to expel or remove
Tenant and any others who may be occupying or within the Leased Premises and to
remove any and all property therefrom, without being deemed in any manner guilty
of trespass, eviction or forcible entry or detainer, and without incurring any
liability for any damage resulting therefrom, Tenant hereby waving any right to
claim damage for such reentry and expulsion, and without relinquishing
Landlord's right to rent or any other right given to Landlord hereunder or by
operation of law;


iii. Upon any termination of this Lease, whether by lapse of time or otherwise,
Landlord shall be entitled to recover as damages, all rent, including any
amounts treated as additional rent hereunder, and other sums due and payable by
Tenant on the date of termination, plus the sum of (i) an amount equal to the
then present value of the rent, including any amounts treated as additional rent
hereunder, and other sums provided herein to be paid by Tenant for the residue
of the stated term hereof, less the fair rental value of the Leased Premises for
such residue (taking into account the time and expense necessary to obtain a
replacement tenant or tenants, including expenses hereinafter described in
subparagraph (d) relating to recovery of the Leased Premises, preparation for
reletting and for reletting itself), and (ii) the cost of performing any other
covenants which would have otherwise been performed by Tenant;
iv.    (1) Upon any termination of Tenant's right to possession only without
termination of the Lease, Landlord may, at Landlord's option, enter into the
Leased Premises, remove Tenant's signs and other evidences of tenancy, and take
and hold possession thereof as provided in subparagraph (b) above, without such
entry and possession terminating the Lease or releasing Tenant, in whole or in
part, from any obligation, including Tenant's obligation to pay the rent,
including any amounts treated as additional rent, hereunder for the full term.
In any such case Tenant shall pay forthwith to Landlord, if Landlord so elects,
a sum equal to the entire amount of the rent, including any amounts treated as
additional rent hereunder, for the residue ofthe stated term hereof plus any
other sums provided herein to be paid by Tenant for the remainder of the Lease
term;


(2)     Landlord may, but need not, relet the Leased Premises or any part
thereof for such rent and upon such terms as Landlord, in its sole discretion,
shall determine (including the right to relet the Leased Premises for a greater
or lesser term than that remaining under this Lease, the right to relet the
Leased Premises as a part of a larger area, and the right to change the
character or use made of the Leased Premises). If Landlord decides to relet the
Leased Premises or a duty to relet is imposed upon Landlord by law, Landlord and
Tenant agree that Landlord shall only be required to use the same efforts
Landlord then uses to Lease other properties Landlord owns or manages (or if the
Leased Premises is then managed for Landlord, then Landlord will instruct such
manager to use the same efforts such manager then uses to Lease other space or
properties which it owns or manages); provided, however that Landlord (or its
manager) shall not be required to give any preference or priority to the showing
or teasing of the Leased Premises over any other space that Landlord (or its
manager) may be leasing or have available and may place a suitable prospective
tenant in any such available space regardless of when such alternative space
becomes available; provided, further that Landlord shall not be required to
observe any instruction given by Tenant about such reletting or accept any
tenant offered by Tenant unless such offered tenant has a creditworthiness
acceptable to Landlord, Leases the entire Leased Premises, agrees to use the
leased premises in a manner consistent with the Lease and Leases the Leased
Premises at the same rent, for no more than the current term and on the same




--------------------------------------------------------------------------------




other terms and conditions as in this Lease without the expenditure by Landlord
for tenant improvements or broker's commissions. In any such case, Landlord may,
but shall not be required to, make repairs, alterations and additions in or to
the Leased Premises and redecorate the same to the extent Landlord deems
necessary or desirable, and Tenant shall, upon demand, pay the cost thereof,
together with Landlord's expenses of reletting, including, without limitation,
any broker's commission incurred by Landlord. If the consideration collected by
Landlord upon any such reletting plus any sums previously collected from Tenant
are not sufficient to pay the full amount of all rent, including any amounts
treated as additional rent hereunder and other sums reserved in this Lease for
the remaining term hereof, together with the costs of repairs, alterations,
additions, redecorating, and Landlord's expenses of reletting and the collection
of the rent accruing therefrom (including attorney's fees and broker's
commissions), Tenant shall pay to Landlord the amount of such deficiency upon
demand and Tenant agrees that Landlord may file suit to recover sums failing due
under this section from time to time;


v. Landlord may, at Landlord's option, enter into and upon the Leased Premises,
with or without process of law, if Landlord determines in its sole discretion
that Tenant is not acting within a commercially reasonable time to maintain,
repair or replace anything for which Tenant is responsible hereunder and correct
the same, without being deemed in any manner guilty of trespass, eviction or
forcible entry and detainer and without incurring any liability for any damage
resulting therefrom and Tenant agrees to reimburse Landlord, on demand, as
additional rent, for any expenses which Landlord may incur in thus effecting
compliance with Tenant's obligations under this Lease;


vi. Any and all property which may be removed from the Leased Premises by
Landlord pursuant to the authority of the Lease or of law, to which Tenant is or
may be entitled, may be handled, removed and stored, as the case may be, by or
at the direction of Landlord at the risk, cost and expense of Tenant, and
Landlord shall in no event be responsible for the value, preservation or
safekeeping thereof. Tenant shall pay to Landlord, upon demand, any and all
expenses incurred in such removal and all storage charges against such property
so long as the same shall be in Landlord's possession or under Landlord's
control. Any such property of Tenant not retaken by Tenant from storage within
thirty (30) days after removal from the Leased Premises shall, at Landlord's
option, be deemed conveyed by Tenant to Landlord under this Lease as by a bill
of sale without further payment or credit by Landlord to Tenant.


In the event Tenant fails to pay any installment of rent, including any amount
treated as additional rent hereunder, or other sums hereunder as and when such
installment or other charge is due, Tenant shall pay to Landlord on demand a
late charge in an amount equal to five percent (5%) of such installment or other
charge overdue in any month and five percent (5%) each month thereafter until
paid in full to help defray the additional cost to Landlord for processing such
late payments, and such late charge shall be additional rent hereunder and the
failure to pay such late charge within ten (10) days after demand therefor shall
be an additional event of default hereunder. The provision for such late charge
shall be in addition to all of Landlord's other rights and remedies hereunder or
at law and shall not be construed as liquidated damages or as limiting
Landlord's remedies in any manner.


Pursuit of any of the foregoing remedies shall not preclude pursuit of any of
the other remedies herein provided or any other remedies provided by law (all
such remedies being cumulative), nor shall pursuit of any remedy herein provided
constitute a forfeiture or waiver of any rent due to Landlord hereunder or of
any damages accruing to Landlord by reason of the violation of any of the terms,
provisions and covenants herein contained. No act or thing done by Landlord or
its agents during the term hereby granted shall be deemed a termination of this
Lease or an acceptance of the surrender of the Leased Premises, and no agreement
to terminate this Lease or accept a surrender of said premises shall be valid
unless in writing signed by Landlord. No waiver by Landlord of any violation or
breach of any of the terms, provisions and covenants herein contained shall be
deemed or construed to constitute a waiver of any other violation or breach of
any of the terms, provisions and covenants herein contained. Landlord's
acceptance of the payment ofrental or other payments hereunder after the
occurrence of an event of default shall not be construed as a waiver of such
default, unless Landlord so notifies Tenant in writing. Forbearance by Landlord
in enforcing one or more of the remedies herein provided upon an event of
default shall not be deemed or construed to constitute a waiver of such default
or of Landlord's right to enforce any such remedies with respect to such default
or any subsequent default. If, on account of any breach or default by Tenant in
Tenant's obligations under the terms and conditions of this Lease, it shall
become necessary or appropriate




--------------------------------------------------------------------------------




for Landlord to employ or consult with an attorney concerning or to enforce or
defend any of Landlord's rights or remedies hereunder, Tenant agrees to pay any
attorney's fees so incurred.


Without limiting the foregoing, Tenant hereby: (i) expressly waives any right to
trial by jury; and (ii) expressly waives the service of any notice under any
existing or future law of the State of Illinois applicable to landlords and
tenants.


Tenant hereby constitutes and irrevocably appoints any attorney of any court to
be the true and lawful attorney of Tenant, and, in the name, place and stead of
Tenant, to appear for and on behalf of Tenant in any court of record at any time
in any suit or suits brought against Tenant for the enforcement of any right
hereunder by Landlord, to waive the issuance and service of process and trial by
jury, and, from time to time, to confess judgment or judgments in favor of
Landlord and against Tenant for any rent, including any amounts treated as
additional rent hereunder, other charges, and interest thereon due hereunder by
Tenant to Landlord and not paid and for costs of suit and for a reasonable
attorney's fee in favor of Landlord to be fixed by the court, and to release all
errors that may occur or intervene in such proceedings, including the issuance
of execution upon any such judgment, and to stipulate that no appeal shall be
prosecuted from such judgment or judgments, or that no proceedings in chancery
or otherwise shall be filed or prosecuted to interfere in any way with the
operation of such judgment or judgments, or of any execution issued thereon or
with any supplemental proceedings taken by Landlord to collect the amount of any
such judgment or judgments, and to consent that execution on any judgment or
decree in favor of Landlord and against Tenant may issue forthwith.


15. Landlord's Lien


In addition to any statutory lien for rent in Landlord's favor, Landlord shall
have and Tenant hereby grants to Landlord a continuing security interest for all
rentals and other sums of money becoming due hereunder from Tenant, upon all
goods, wares, equipment, fixtures, furniture, inventory, accounts, contract
rights, chattel paper and other personal property of Tenant situated on the
Leased Premises, and such property shall not be removed therefrom without the
consent of Landlord until all arrearages in rent as well as any and all other
sums of money then due to Landlord hereunder shall first have been paid and
discharged. In the event of a default under this Lease, Landlord shall have, in
addition to any other remedies provided herein or by law, all rights and
remedies under the Uniform Commercial Code, including without limitation the
right to sell the property described in this Paragraph 16 at public or private
sale upon five (5) days' notice to Tenant. Tenant hereby agrees to execute such
financing statements and other instruments necessary or desirable in Landlord's
discretion to perfect the security interest hereby created. Any statutory lien
for rent is not hereby waived, the express contractual lien herein granted being
in addition and supplementary thereto.


16. Mortgages




Tenant accepts this Lease subject and subordinate to any mortgage(s) and/or
deed(s) of trust now or at any time hereafter constituting a first lien or
charge upon the Property, or the improvements situated thereon, provided,
however, that if the mortgagee, trustee, or holder of any such mortgage or deed
of trust elects to have Tenant's interest in this Lease superior to any such
instrument, then by notice to Tenant from such mortgagee, trustee or holder,
this Lease shall be deemed superior to such lien whether this Lease was executed
before or after said mortgage or deed of trust. Tenant shall at any time
hereafter on demand execute any instruments, releases or other documents which
may be required by any such mortgagee for the purpose of subjecting and
subordinating this Lease to the lien of any such mortgage or for the purpose of
evidencing the superiority of this Lease to the lien of any such mortgage, as
may be the case.


17. Landlord's Liability


In no event shall Landlord's liability for any breach of this Lease exceed the
amount of rental then remaining unpaid for the then current term (exclusive of
any renewal periods which have not then actually commenced). This provision is
not intended to be a measure or agreed amount of Landlord's liability with
respect to any particular breach, and shall not be utilized by any court or
otherwise for the purpose of determining any liability of Landlord hereunder,




--------------------------------------------------------------------------------




except only as a maximum amount not to be exceeded in any event.


18. Mechanics and Other Liens


Tenant shall have no authority, express or implied, to create or place any lien
or encumbrance of any kind or nature whatsoever upon, or in any manner to bind,
the interest of Landlord in the Leased Premises or to charge the rentals payable
hereunder for any claim in favor of any person dealing with Tenant, including
those who may furnish materials or perform labor for any construction or
repairs, and each such claim shall affect and each such lien shall attach to, if
at all, only the leasehold interest granted to Tenant by this Lease. Tenant
covenants and agrees that it will pay or cause to be paid all sums legally due
and payable by it on account of any labor performed or materials furnished in
connection with any work performed on the Leased Premises on which any lien is
or can be validly and legally asserted against its leasehold interest in the
Leased Premises or the improvements thereon and that it will save and hold
Landlord harmless from any and all loss, liability, cost or expense based on or
arising out of asserted claims or liens against the leasehold estate or against
the right, title and interest of Landlord in the Leased Premises or under the
terms of this Lease. Tenant will not permit any mechanic's lien or liens or any
other liens which may be imposed by law affecting Landlord's or its mortgagees'
interest in the Leased Premises or the Building to be placed upon the Leased
Premises or the Building arising out of any action or claimed action by Tenant,
and in case of the filing of any such lien Tenant will promptly pay same. If any
such lien shall remain in force and effect for twenty (20) days after written
notice thereof from Landlord to Tenant, Landlord shall have the right and
privilege of paying and discharging the same or any portion thereof without
inquiry as to the validity thereof, and any amounts so paid, including expenses
and interest, shall be so much additional rent hereunder due from Tenant to
Landlord and shall be paid to Landlord immediately on rendition of bill
therefor. Notwithstanding the foregoing, Tenant shall have the right to contest
any such lien in good faith and with all due diligence so long as any such
contest, or action taken in connection therewith, protects the interest of
Landlord and Landlord's mortgagee in the Leased Premises, and Landlord and any
such mortgagee are, by the expiration of said twenty (20) day period, furnished
such protection, and indemnification against any loss, liability, cost or
expense related to any such lien and the contest thereof as are satisfactory to
Landlord and any such mortgagee.


19. Notices


Any notice pursuant to this Lease shall be given in writing by (a) personal
delivery, (b) reputable overnight delivery service with proof of delivery, (c)
United States Mail, postage prepaid, registered or certified mail, return
receipt requested, (d) legible facsimile transmission or (e) email transmission,
in each case sent to the intended addressee at the address set forth below, or
to such other address or to the attention of such other person as the addressee
shall have designated by written notice sent in accordance herewith, and shall
be deemed to have been given upon receipt or refusal to accept delivery, or, in
the case of facsimile or email transmission, as of the date of the transmission
provided that such transmission is received by the intended addressee prior to
5:00 p.m. Chicago, Illinois time (and any transmission received from and after
5:00p.m., Chicago, Illinois time, shall be deemed received on the next business
day). Notices given by Landlord's or Tenant's attorneys identified below shall
be deemed to have been given by Landlord or Tenant, as the case may be. Unless
changed in accordance with this Paragraph 19, the addresses for notices given
pursuant to this Lease shall be as follows:


If to Tenant:     
American Service Insurance Company, Inc.
c/o Atlas Financial Holdings, Inc.
150 Northwest Point Boulevard
Elk Grove Village, IL 60007
Attention: Scott Wollney
Fax No.: (847) 228-2580
Email: swollney@atlas-fin.com


with a copy to:     
DLA Piper LLP (US)
203 North LaSalle Street, Suite 190




--------------------------------------------------------------------------------




Chicago, Illinois 60601
Attention: Kimberlie Pearlman, Esq.
Fax No.: (312) 251-2162
Email: kimberlie.pearlman@dlapiper.com


If to Landlord:     
150 Northwest Point LLC
c/o Topco Associates LLC
7711 Grosse Point Road
Skokie, IL 60077
Attention: Thomas Frey
Fax No.: (847) 676-5634
Email: tfrey@topco.com


with a copy to:     
K&L Gates LLP
70 West Madison, Suite 3100
Chicago, Illinois 60602
Attention: Lawrence A. Eiben
Fax No.: (312) 827-1268
Email: larry.eiben@klgates.com


20. Miscellaneous


A. Words of any gender used in this Lease shall be held and construed to include
any other gender, and words in the singular number shall be held to include the
plural, unless the context otherwise requires.


B. The terms, provisions and covenants and conditions contained in this Lease
shall apply to, inure to the benefit of, and be binding upon, the parties hereto
and upon their respective heirs, legal representatives, successors and permitted
assigns, except as otherwise expressly provided herein. Landlord shall have the
right to assign any of its rights and obligations under this Lease and
Landlord's grantee or Landlord's successor shall upon such assignment, become
"Landlord" hereunder, thereby freeing and relieving the grantor or assignor of
all covenants and obligations of "Landlord" hereunder; provided, however, that
no successor Landlord shall be responsible for the return of any security
deposit provided for pursuant to Paragraph 2ii unless such successor receives
the deposit. Tenant agrees to furnish promptly upon demand, a corporate
resolution, proof of due authorization by partners, or other appropriate
documentation evidencing the due authorization of Tenant to enter into this
Lease. Nothing herein contained shall give any other Tenant in the Building of
which the Leased Premises is a part any enforceable rights either against
Landlord or Tenant as a result of the covenants and obligations of either party
set forth herein.


C. The captions inserted in this Lease are for convenience only and in no way
define, limit or otherwise describe the scope or intent of this Lease, or any
provision hereof.


D. Tenant shall at anytime and from time to time within ten (10) business days
after written request from Landlord execute and deliver to Landlord or any
prospective Landlord or mortgagee or prospective mortgagee a sworn and
acknowledged estoppel certificate, in form reasonably satisfactory to Landlord
and/or Landlord's mortgagee or prospective mortgagee certifying and stating as
follows: (i) this Lease has not been modified or amended (or if modified or
amended, setting forth such modifications or amendments); (ii) this Lease (as so
modified or amended) is in full force and effect (or if not in full force and
effect, the reasons therefor); (iii) Tenant has no offsets or defenses to its
performance of the terms and provisions of this Lease, including the payment of
rent (or if there are any such defenses or offsets, specifying the same); (iv)
Tenant is in possession of the Leased Premises if such be the case; (v) if an
assignment of rents or Leases has been served upon Tenant by a mortgagee or
prospective mortgagee, Tenant has received such assignment and agrees to be
bound by the provisions thereof; and (vi) any other




--------------------------------------------------------------------------------




accurate statements reasonably required by Landlord or its mortgagee or
prospective mortgagee. It is intended that any such statement delivered pursuant
to this subsection may be relied upon by any prospective purchaser or mortgagee
and their respective successors and assigns and Tenant shall be liable for all
loss, cost or expense resulting from the failure of any sale or funding of any
loan caused by any material misstatement contained in such estoppel certificate.
Tenant hereby irrevocably appoints Landlord or if Landlord is a trust,
Landlord's beneficiary, as attorney-in-fact for Tenant with full power and
authority to execute and deliver in the name of Tenant such estoppel certificate
if Tenant fails to deliver the same within such ten (10) business day period and
such certificate as signed by Landlord or Landlord's beneficiary, as the case
may be, shall be fully binding on Tenant, if Tenant fails to deliver a contrary
certificate within five (5) days after receipt by Tenant of a copy of the
certificate executed by Landlord or Landlord's beneficiary, as the case may be,
on behalf of Tenant.


E. This Lease may not be altered, changed or amended except by an instrument in
writing signed by both parties hereto.


F. All obligations of Tenant hereunder not fully performed as of the expiration
or earlier termination of the term of this Lease shall survive the expiration or
earlier termination of the term hereof, including without limitation, all
payment obligations with respect to taxes and Operating Costs and all
obligations concerning the condition of the premises. Upon the expiration or
earlier termination of the term hereof, Tenant shall pay to Landlord the amount,
as estimated by Landlord, necessary: (i) to repair and restore the Leased
Premises as provided herein; and (ii) to discharge Tenant's obligation for
unpaid taxes, Operating Costs or other amounts due Landlord, if any. All such
amounts shall be used and held by Landlord for payment of such obligations of
Tenant, with Tenant being liable for any additional costs upon demand by
Landlord, or with any excess to be returned to Tenant after all such obligations
have been determined and satisfied. Any security deposit held by Landlord shall
be credited against the amount payable by Tenant under this subparagraph 21F.


G. If any clause, phrase, provision or portion of this Lease or the application
thereof to any person or circumstance shall be invalid or unenforceable under
applicable law, such event shall not affect, impair or render invalid or
unenforceable the remainder of this Lease nor any other clause, phrase,
provision or portion hereof, nor shall it affect the application of any clause,
phrase, provision or portion hereof to other persons or circumstances, and it is
also the intention of the parties to this Lease that in lieu of each such
clause, phrase, provision or portion of this Lease that is invalid or
unenforceable, there be added as a part of this Lease contract a clause, phrase,
provision or portion as similar in terms to such invalid or unenforceable
clause, phrase, provision or portion as may be possible and be valid and
enforceable.


H. Submission of this Lease shall not be deemed to be a reservation of the
Leased Premises. Landlord shall not be bound hereby until its delivery to Tenant
of an executed copy hereof signed by Landlord, already having been signed by
Tenant, and until such delivery Landlord reserves the right to exhibit and Lease
the Leased Premises to other prospective tenants. Notwithstanding anything
contained herein to the contrary, Landlord may withhold delivery of possession
of the Leased Premises from Tenant until such time as Tenant has paid to
Landlord the security deposit required by subparagraph 2B hereof, the first
month's rent as set forth in subparagraph 2A hereof, and any sum owed pursuant
to Paragraph 5 hereof.


I. Whenever a period of time is herein prescribed for action to be taken by
Landlord, Landlord shall not be liable or responsible for, and there shall be
excluded from the computation for any such period of time, any delays due to
causes of any kind whatsoever which are beyond the control of Landlord.




J. Each of the parties (i) represents and warrants to the other that it has not
dealt with any broker or finder in connection with this Lease; and (ii)
indemnifies and holds the other harmless from any and all losses, liability,
costs or expenses (including attorneys' fees) incurred as a result of an alleged
breach of the foregoing warranty.


21. Substitution of Premises


At any time after date of execution of this Lease, Landlord may substitute for
the Leased Premises, other




--------------------------------------------------------------------------------




premises in the Development (the "new premises"), in which event the new
premises shall be deemed to be the Leased Premises for all purposes under this
Lease, provided: (i) the new premises shall be substantially similar to the
Leased Premises in square footage and appropriateness for the use of Tenant's
purposes; (ii) if Tenant is then occupying the Leased Premises, Landlord shall
pay all reasonable expenses directly related to moving Tenant, its property and
equipment to the new premises and such moving shall be done at such time and in
such manner so as to cause the least inconvenience to Tenant; (iii) Landlord
shall give to Tenant not less than ninety (90) days' prior written notice of
such substitution; (iv) Landlord shall, at its sole cost, improve the new
premises with improvements substantially similar to those located in the Leased
Premises, and (v) Landlord shall reimburse Tenant for all costs ancillary to
such move including but not limited to stationery, business card, changes in
websites and other public materials referencing Tenant's address, filing fees
for notice to regulatory bodies of the change of address, transition and service
fees incurred to ensure a smooth transition of computer hardware and software
applications.


22. Certain Rights Reserved To Landlord


Landlord reserves and may exercise the following rights without affecting
Tenant's obligations hereunder:


A. to change the name or street address of the Building;


B. to install and maintain a sign or signs on the exterior of the Building;


C. to have access for Landlord and the other tenants of the Building to any mail
chutes located on the Leased Premises according to the rules of the United
States Post Office;


D. to designate all sources furnishing sign painting and lettering, ice,
drinking water, towels, coffee cart service and toilet supplies, lamps and bulbs
used on the leased premises, subject to any conditions set forth in the Aramark
Contract;


E. to retain at all times pass keys to the Leased Premises;


F. to grant to anyone the exclusive right to conduct any particular business or
undertaking in the Building, other than insurance or insurance related
businesses;


G. to close the Building after regular working hours and on the legal holidays
subject, however, to Tenant's right to admittance, under such reasonable
regulations as Landlord may prescribe


from time to time, which may include by way of example but not of limitation,
that persons entering or leaving the Building identify themselves to a watchman
by registration or otherwise and that said persons establish their right to
enter or leave the Building; and


H. to take any and all measures, including inspections, repairs, alterations,
decorations, additions and improvements to the Leased Premises or to the
Building, as may be necessary or desirable for the safety, protection or
preservation of the Leased Premises or the Building or Landlord's interests, or
as may be necessary or desirable in the operation of the Building.


I. to add, remove or modify buildings, roadways, walkways, landscaping, lakes,
grading and other improvements in or to the Development.


Landlord may enter upon the Leased Premises and may exercise any or all of the
foregoing rights hereby reserved without being deemed guilty of an eviction or
disturbance of Tenant's use or possession and without being liable in any manner
to Tenant and without abatement of rent or affecting any of Tenant's obligations
hereunder.




23. Taxes.




A. Landlord agrees to pay all general and special taxes, assessments and
governmental charges of any kind and




--------------------------------------------------------------------------------




nature whatsoever (collectively "Taxes") lawfully levied against the Property,
the Building, and the grounds, parking areas, driveways and alleys around the
Building. If for any calendar year applicable to the Term (or any extension of
such Term), the Taxes that are due and payable during such calendar year shall
exceed the Taxes that were due and payable during the 2011 calendar year
(subject to any later adjustments) ("Landlord's Share"), Tenant shall pay to
Landlord as additional rent, upon demand at the time the bill for such tax year
issues, Tenant's proportionate share of the amount of such excess applicable to
each installment less any monthly payments paid by Tenant as provided below for
such tax year.


B. During December of each year of the Term or as soon thereafter as
practicable, Landlord shall give Tenant written notice of its estimate of
amounts payable under subparagraph A above for the ensuing calendar year. On or
before the first day of each month thereafter, Tenant shall pay to Landlord as
additional rent one-twelfth (1/12th) of such estimated amount, provided that if
such notice is not given in December, Tenant shall continue to pay on the basis
of the prior year's estimate until the first day of the month after the month in
which such notice is given. If at any time it appears to Landlord that the
amounts payable under subparagraph A above for the then current calendar year
will vary from its estimate by more than five percent (5%), Landlord may, by
written notice to Tenant, revise its estimate for such year, and subsequent
payments by Tenant for such year shall be based upon such revised estimate.


Within ninety (90) days after the close of each calendar year or as soon
thereafter as practicable, Landlord shall deliver to Tenant a statement showing
the taxes under subparagraph A above and Tenant's proportionate share thereof.
If such statement shows an amount due from Tenant that is less than the
estimated payments previously paid by Tenant, it shall be accompanied by a
refund of the excess to Tenant. If such statement shows an amount due from
Tenant that is more than the estimated payments previously paid by Tenant,
Tenant shall pay the deficiency to Landlord, as Additional Rent, within thirty
(30) days after delivery of the statement.


"Tenant's proportionate share" as used in this Lease shall mean a fraction, the
numerator of which is the gross leasable area of the Leased Premises and the
denominator of which is the gross leasable area contained in the Building, in
each case as reasonably determined by Landlord. For purposes hereof the
numerator is 30,552 and the denominator is 176,844 and Tenant's "proportionate
share" is 17.28%.


C. If at any time during the term of this Lease, the present method of taxation
shall be changed so that in lieu of or in addition to the whole or any part of
any taxes, assessments or governmental charges levied, assessed or imposed on
real estate and the improvements thereon, there shall be levied, assessed or
imposed on Landlord a capital levy or other tax directly on the rents received
therefrom and/or a franchise tax, assessment, levy or charge measured by or
based, in whole or in part, upon such rents for the present or any future
building on the Property, then all such taxes, assessments, levies or charges,
or the part thereof so measured or based, shall be deemed to be included within
the term "taxes" for the purposes hereof.


D. Any payment to be made pursuant to this Paragraph 23 with respect to the real
estate tax year in which this Lease commences or terminates shall be prorated.


24. Operating Cost Escalation.




A. If, in any calendar year falling partly or wholly within the Term, Operating
Costs (as hereinafter defined) paid or incurred by Landlord shall exceed the
Operating Costs for the 2011 calendar year, Tenant shall pay upon demand to
Landlord for such year as additional rent Tenant's proportionate share of such
excess. Any payment to be made pursuant to this Paragraph 24 with respect to the
year in which this Lease commences or terminates shall be prorated.


As used in this Lease, the term "Operating Costs" shall mean any and all
expenses, costs and disbursements (other than taxes) of any kind and nature
whatsoever incurred by Landlord in connection with the ownership, leasing,
management, maintenance, operation, cleaning and repair of the Building or the
Property or any improvements situated on the Property (including, without
limitation, the costs of maintaining and repairing parking lots, parking
structures, and easements, the costs of maintaining, repairing and providing
utilities to the Shared




--------------------------------------------------------------------------------




Areas, property management fees, increased interest costs as specified below,
salaries, fringe benefits and related costs, for building staff, janitorial
services for the Building and Property, waste hauling and disposal, insurance
costs of every kind and nature, heating and air conditioning costs, common area
utility costs such as electricity, sewer and water charges, the costs of routine
repairs, maintenance and decorating, and the Building's or Property's share of
costs of the Development, and the Building's or Property's share of the costs
payable under the parking garage easement) which Landlord shall pay or become
obligated to pay in respect of a calendar year (regardless of when such
operating costs were incurred), except the following: (i) costs of alterations
of Tenants' premises; (ii) costs of capital improvements, (except that Operating
Costs shall include the costs of any capital improvements which are required by
any law, code, regulation or ordinance enacted after the Effective Date or which
are intended to reduce Operating Costs); (iii) depreciation; (iv) interest and
principal payments on mortgages, and other debt costs (but any cost due to an
increase in the interest rate over the initial rate on the original long term
first lien mortgage shall be included); (v) real estate brokers' leasing
commissions or compensation; (vi) any cost or expenditure (or portion thereof)
for which Landlord is reimbursed, whether by insurance proceeds or otherwise,
and (vii) cost of any service furnished to any other occupant of the Building
which Landlord does not provide to Tenant hereunder. Notwithstanding anything
contained herein to the contrary, depreciation of any capital improvements made
after the date of this Lease which are intended to reduce Operating Costs or
which are required under any governmental laws, regulations, or ordinances which
were not applicable to the Building at the time it was constructed, shall be
included in Operating Costs. The useful life of any such improvement shall be
reasonably determined by Landlord. In addition, interest on the undepreciated
cost of any such improvement (at the prevailing construction loan rate available
to Landlord on the date the cost of such improvement was incurred) shall also be
included in Operating Costs. In the event Landlord elects to self insure, insure
with a deductible in excess of $1,000 or obtain insurance coverage in which the
premium fluctuates in proportion to losses incurred, then Landlord shall
estimate the amount of premium that Landlord would have been required to pay to
obtain insurance coverage (or insurance coverage without such provision) with a
recognized carrier and such estimated amount shall be deemed to be an Operating
Cost. Landlord may, in a reasonable manner, allocate insurance premiums for
so-called "blanket" insurance policies which insure other properties as well as
the Building and said allocated amount shall be deemed to be an Operating Cost.


In the event during all or any portion of any calendar year the Building is not
fully rented and occupied, Landlord may elect to make an appropriate adjustment
in Operating Costs for such year, employing sound accounting and management
principles, to determine Operating Costs that would have been paid or incurred
by Landlord had the Building been fully rented and occupied and the amount so
determined shall be deemed to have been Operating Costs for such year.


Landlord and Tenant acknowledge that certain of the costs of management,
operation and maintenance of the Development are contractually allocated among
all of the buildings in the Development using methods of allocation that are
considered reasonable and appropriate for the circumstances. Tenant hereby
consents to such contractual allocations provided that the determination of such
costs and the allocation of all or part thereof to Operating Costs hereunder
shall be in accordance with generally accepted accounting principles applied on
a consistent basis.


B. During December of each year or as soon thereafter as practicable, Landlord
shall give Tenant written notice of its estimate of amounts payable under
subparagraph A above for the ensuing calendar year. On or before the first day
of each month thereafter, Tenant shall pay to Landlord as additional rent
one-twelfth (I!12th) of such estimated amounts, provided that if such notice is
not given in December, Tenant shall continue to pay on the basis of the prior
year's estimate until the first day of the month after the month in which such
notice is given. If at any time it appears to Landlord that the amounts payable
under subparagraph A above for the then current calendar year will vary from its
estimate by more than five percent (5%), Landlord may, by written notice to
Tenant, revise its estimate for such year, and subsequent payments by Tenant for
such year shall be based upon such revised estimate.


Within ninety (90) days after the close of each calendar year or as soon
thereafter as practicable, Landlord shall deliver to Tenant a statement showing
the Operating Costs under subparagraph A above and Tenant's proportionate share
thereof. If such statement shows an amount




--------------------------------------------------------------------------------




due from Tenant that is less than the estimated payments previously paid by
Tenant, it shall be accompanied by a refund of the excess to Tenant. If such
statement shows an amount due from Tenant that is more than the estimated
payments previously paid by Tenant, Tenant shall pay the deficiency to Landlord,
as additional rent, within thirty (30) days after delivery of the statement.


C. Tenant or its representatives shall have the right to examine Landlord's
books and records of Operating Expenses during normal business hours within
twenty (20) days following the furnishing of the statement to Tenant. Unless
Tenant takes written exception to any item within thirty (30) days following the
furnishing of the statement of Tenant, such statement shall be considered as
final and accepted by Tenant. The taking of exception to any item shall not
excuse Tenant from the obligation to make timely payment based upon the
statement as delivered by Landlord.






25. Data Center.


Subject to terms and conditions hereof, Tenant shall have shared access to the
Data Center located on the 4th floor and operated by Landlord. Tenant shall pay
to Landlord, as Additional Rent, fifty percent (50%) of the total Data Center
Costs for any calendar year falling partly or wholly within the Term. The "Data
Center Costs" shall include all costs and expenses related to the ownership,
repairs, maintenance and operation of the Data Center, including, without
limitation, the Data Center's proportionate share (based on square footage of
Data Center as a percentage of the total square footage of occupied areas of the
Building) of the Taxes and insurance costs for the Building, electrical and
other utility costs as reasonably allocated to the Data Center by Landlord, the
costs of the maintenance and operation of the climate control systems (HVAC)
maintenance, fire suppression system and electrical power distribution systems
(collectively, the "Systems"), and the costs of any capital repairs or mutually
agreed improvements to the portions of the Building elements and/or Systems that
exclusively serve the Data Center and that are shared or benefit both Landlord
and Tenant, provided that such capital repairs, replacements and improvements
shall be amortized over the useful life (in accordance with GAAP) and only the
amortized costs of such capital repairs, replacements and improvements shall be
included as Data Center Costs. The Data Center Costs shall be calculated
separately by Landlord and included as a separate charge either on the statement
of Operating Costs or by separate invoice and shall be paid by Tenant in the
same manner as the Operating Costs, however, Tenant shall be responsible for
fifty (50%) of the entire portion of the Data Center Costs (not just increases
over a base year). Any payment to be made pursuant to this Paragraph 25 with
respect to the year in which this Lease commences or terminates shall be
prorated. Landlord, at its sole discretion, shall have the right to allow other
tenants or occupants of the Building to utilize the Data Center and in such
event the percentage of Data Center Costs to be shared by Tenant, Landlord and
the other users shall be prorated on a basis that is mutually agreed upon by
Landlord and Tenant.


26. Exhibits.


The Exhibits attached hereto shall form part of this Lease as if the same were
embodied herein.












[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]








--------------------------------------------------------------------------------




EXECUTED 22nd DAY OF MAY , 2012


LANDLORD:


150 NORTHWEST POINT LLC


By: TOPCO ASSOCIATES
Its SOLE MEMBER


By:         /s/ Thomas Frey
Name:        Thomas Frey
Title:        Senior Vice President & CFO




TENANT:


AMERICAN SERVICE INSURANCE COMPANY, Inc., an Illinois corporation




By:         /s/ Scott D. Wollney
Name:         Scott D. Wollney
Title:        President & CEO








--------------------------------------------------------------------------------




EXHIBIT A


LEASED PREMISES


(to be attached)






--------------------------------------------------------------------------------




EXHIBIT B


PROPERTY




DESCRIPTION OF LAND


PARCEL 1:


LOT 1 IN THE FINAL PLAT OF RESUBDIVISION OF LOT 7 IN THE PARK AT NORTHWEST
POINT, BEING A SUBDIVISION OF PART OF THE NORTHEAST 1/4 OF SECTION 2I, TOWNSHIP
4I NORTH, RANGE II EAST OF THE THIRD PRINCIPAL MERIDIAN ACCORDING TO THE PLAT
THEREOF RECORDED SEPTEMBER 6, 2001 AS DOCUMENT 00 I 0828531, IN COOK COUNTY,
ILLINOIS.


PARCEL2:


PERPETUAL EASEMENTS IN FAVOR OF PARCEL 1 NOTED IN THE DECLARATION OF COVENANTS,
EASEMENTS AND RESTRICTIONS RECORDED ON OCTOBER 15, 200I AS DOCUMENT NUMBER
0010957201, AS AMENDED BY FIRST AMENDMENT RECORDED AS DOCUMENT NO. OOII148327,
SECOND AMENDMENT DATED OCTOBER 3I, 2003, THIRD AMENDMENT RECORDED AS DOCUMENT
NO. 06I2222161, MADE BY PNWP, LLC, A COLORADO LIMITED LIABILITY COMPANY, FOR THE
FOLLOWING PURPOSES ON THE REAL PROPERTY AS DEFINED THEREIN:


(I) NON-EXCLUSIVE EASEMENT FOR VEHICULAR AND PEDESTRIAN ACCESS, INGRESS AND
EGRESS ON, OVER AND ACROSS THOSE PORTIONS OF ANY PRIVATE ROADS OR DRIVES AND
WALKWAYS AS SET FORTH THEREIN;


(II) NON-EXCLUSIVE EASEMENT FOR ACCESS, INGRESS AND EGRESS BY EMERGENCY VEHICLES
AND PERSONNEL ON, OVER AND ACROSS PRIVATE ROADS OR DRIVES OVER THE BUILDING 50
PROPERTY, SUBJECT TO ANY RELOCATION RIGHTS DESCRIBED THEREIN;


(III) NON-EXCLUSIVE EASEMENT FOR UTILITIES ON, OVER AND THROUGH THE BUILDING 50
PROPERTY, AND FOR THE USE, MAINTENANCE, REPAIR AND REPLACEMENT OF SUCH
UTILITIES, AND EACH OWNER AGREES FOR THE BENEFIT OF EACH OTHER OWNER TO GRANT
SUCH UTILITY EASEMENTS;


(IV) EXCLUSIVE EASEMENT FOR VEHICULAR PARKING ON, OVER AND ACROSS 20I PARKING
SPACES IN THE COMMON GARAGE AND 15 SPACES OF SURFACE PARKING ON THE BUILDING 50
PROPERTY;


(V) NON-EXCLUSIVE EASEMENT WITH RESPECT TO THE BUILDING 50 PROPERTY GENERALLY ON
AND OVER THE AREA SHOWN ON THE SITE PLAN AS THE COMMON GARAGE TO CONSTRUCT, USE,
OPERATE, MAINTAIN, REBUILD, AND REPLACE THE COMMON GARAGE IN ACCORDANCE WITH THE
TERMS OF THE DECLARATION;


(VI) NON-EXCLUSIVE EASEMENT FOR THE PURPOSE OF PASSING STORM WATER DRAINAGE FROM
THE BUILDING 150 PROPERTY ON SURFACE OR OVER AND THROUGH THE STORM DRAINAGE
PIPES AND SYSTEM NOW OR HEREAFTER CONSTRUCTED ON THE BUILDING 50 PROPERTY AND
THE RIGHT TO ENTER ONTO THE BUILDING 50 PROPERTY TO CONSTRUCT AND REPLACE THE
NECESSARY STORM DRAINAGE PIPES AND SYSTEM TO CARRY SUCH WATER;


(VII) NON-EXCLUSIVE EASEMENT TO USE AND MAINTAIN TRASH DUMPSTERS AND RELATED
EQUIPMENT ON THE BUILDING 50 PROPERTY;


(VIII) NON-EXCLUSIVE EASEMENT FOR THE USE OF THE BUILDING 150 LOADING SPACES
LOCATED ON THE BUILDING 50 PROPERTY.






--------------------------------------------------------------------------------




PARCEL 3:


PERPETUAL, NON-EXCLUSIVE EASEMENT IN FAVOR OF PARCEL I NOTED IN THE DECLARATION
OF COVENANTS, EASEMENTS AND RESTRICTIONS DATED DECEMBER 30, 1982 RECORDED ON
FEBRUARY 3, 1983 AS DOCUMENT NUMBER 26495247, AS AMENDED BY FIRST AMENDMENT
RECORDED AS DOCUMENT NO. 88197029, SECOND AMENDMENT RECORDED AS DOCUMENT NO.
98240102, THIRD AMENDMENT REOCRDED AS DOCUMENT NO. 98240102, ASSIGNMENT AND
ASSUMPTION TO MGA DEVELOPMENT ASSOCIATES, L.P. RECORDED AS DOCUMENT NO. 98240104
AND DESIGNATION OF BUILDING SITE RECORDED AS DOCUMENT NO. 0011148328, BY LASALLE
NATIONAL BANK, NOT PERSONALLY OR INDIVIDUALLY, BUT AS TRUSTEE UNDER TRUST
AGREEMENT DATED MARCH 5, 1980 AND KNOWN AS TRUST NO. 102000, FOR THE FOLLOWING
PURPOSES ON THE REAL PROPERTY AS DEFINED THEREIN:


FOR INGRESS AND EGRESS OVER, UNDER, ACROSS, IN AND UPON THE PROPERTY AND TO
PROVIDE REASONABLE AND NECESSARY ACCESS TO COMMON PROPERTIES AND FOR THE PURPOSE
OF PERFORMING THE CONSTRUCTION, INSTALLATION, MAINTENANCE, OR REPAIR OF SUCH
COMMON PROPERTIES AND THE RIGHT TO USE AND ENJOY THE COMMON PROPERTIES.


PARCEL 4:


PERPETUAL, NON-EXCLUSIVE EASEMENT IN FAVOR OF PARCEL I NOTED IN AN EASEMENT
AGREEMENT DATED SEPTEMBER 10, 1987 AND RECORDED SEPTEMBER 11, 1987 AS DOCUMENT
NO. 87499181 BY AND BETWEEN LASALLE NATIONAL BANK, AS TRUSTEE UNDER THE
PROVISIONS OF A TRUST AGREEMENT DATED MARCH 15, 1980 AND KNOWN AS TRUST NO.
102000, LASALLE NATIONAL BANK, AS TRUSTEE UNDER THE PROVISIONS OF A TRUST
AGREEMENT DATED OCTOBER 28, 1983 AND KNOWN AS TRUST NO. 107201 AND NORTHWEST
POINT ASSOCIATION, AN ILLINOIS NOT-FOR-PROFIT CORPORATION, FOR THE FOLLOWING
PURPOSES AS DEFINED THEREIN:


FOR DEVELOPMENT, CONSTRUCTION, INSTALLATION, MAINTENANCE, REPLACEMENT AND REPAIR
OF LANDSCAPING AND RELATED IMPROVEMENTS (INCLUDING, WITHOUT LIMITATION,
SPRINKLER SYSTEMS) AND INGRESS AND EGRESS TO THE EASEMENT PARCEL.


PINs: 08-21-202-082-0000


Address: 150 Northwest Point Boulevard, Elk Grove Village, Illinois






--------------------------------------------------------------------------------






Exhibit C


Form of Letter of Credit








150 Northwest Point, LLC
7711 Gross Point Road
Skokie, IL 60077-2697
ATTN: Ray Nicholus




150 Northwest Point, LLC:


DATE OF EXPIRATION: _________, 2013




We hereby open our Irrevocable Standby Letter of Credit in your favor available
by your drafts drawn on NAME OF TENANT'S BANK at sight for any sums not
exceeding in total FOUR HUNDRED EIGHTY FIVE THOUSAND AND N0/100 ($485,000.00)
U.S. Dollars for account of American Service Insurance Company, Inc. Drafts must
be accompanied solely by Beneficiary's written statement on its letterhead
signed by a purported officer reading: "American Service Insurance Company, Inc.
has failed to comply with one or more of the terms and conditions of the Lease
Agreement between American Service Insurance Company, Inc., as Tenant, and 150
Northwest Point, LLC, as landlord, for the premises leased to such Tenant
located at 150 Northwest Point Boulevard, Elk Grove Village, Illinois."


We hereby engage with you that draft(s) drawn under and in compliance with the
terms of this credit will be duly honored at time of presentation and delivery
of documents as specified at this office on or before the EXPIRATION DATE, or
any extended EXPIRATION DATE if applicable.


It is a condition of this Letter of Credit that it shall be deemed automatically
extended without amendment for one year from the present or any future
EXPIRATION DATE unless at least sixty (60) days prior to such EXPIRATION DATE,
we notifY you in writing by certified mail or express courier that we elect not
to renew this Letter of Credit for any such additional one year period. In the
event that we elect not to renew this Letter of Credit and American Service
Insurance Company, Inc. does not provide Beneficiary with a replacement letter
of credit on the same terms and conditions as this Letter of Credit then
Beneficiary may draw on this Letter of Credit in the manner set forth in
paragraph 1 herein.


Notwithstanding any provision of the Uniform Customs and Practice for
Documentary Credits, 2007 Revision, ICC publication No. 600 (including Articles
29 and 36), if this office is for any reason (including without limitation a
force majeure event or otherwise) closed on the last business day for
presentation hereunder, then the EXPIRATION DATE is automatically extended to
the day occurring thirty (30) days after this office re-opens for business.
Until this office shall re-open for business: (i) we may authorize another
reasonable place in the United States for presentation, by notice to you in
writing by certified mail or express courier, at which you may draw upon this
Letter of Credit, in which case the EXPIRATION DATE shall be no later than 30
days after your receipt of such notice, or (ii) you may elect, at your option,
to draw upon this Letter of Credit at any office of the NAME OF TENANT'S BANK in
the United States at which letters of credit are issued or at the NAME OF
TENANT'S BANK chief executive office in the United States.


Draft(s) must be marked "Drawn on NAME OF TENANT'S BANK Irrevocable Standby
Letter of Credit No. XXXXXX."






--------------------------------------------------------------------------------




Partial Drawings are Allowed.


This credit is subject to the "Uniform Customs and Practice for Documentary
Credits, 2007 Revision, ICC publication No. 600"




